Citation Nr: 0025573	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total disability rating for compensation 
(TDIU) on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1941 to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for the residuals of a back injury and denied 
entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records have been reported 
destroyed by fire and are unavailable.

3.  A search for alternate service medical records resulted 
in retrieval of a single sick call report.  

4.  The veteran states that he injured his back during 
service and that he had back surgery during service.  

5.  The earliest medical evidence of back surgery is in 1989.  

6.  There is no medical evidence of back surgery or a scar in 
the area of the lumbosacral spine before the 1989 back 
surgery.  

7.  The veteran's degenerative disc disease of the 
lumbosacral spine is not the result of disease or injury 
during his active military service.  

8.  The veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A low back disorder, degenerative disc disease of the 
lumbosacral spine, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran is not eligible for assignment of a total 
rating for compensation purposes based on individual 
unemployability (TDIU). 38 C.F.R.§ 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Well Grounded Determination

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  The competent medical 
evidence of record unequivocally shows that the veteran 
suffers from degenerative disc disease of the lumbosacral 
spine.  The veteran claims that he injured his back and 
required back surgery during military service.  Since the 
veteran's service medical records have been destroyed and are 
unavailable the Board must accept this for the purposes of 
establishing a well grounded claim.  "The appellant's 
evidentiary assertions must be accepted as true for the 
purpose of determining whether the claim is well grounded.  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion."   
Samuels v. West, 11 Vet. App. 433, 435 (1998).  Finally, the 
veteran submitted an August 1998 letter from a private 
chiropractor which purports to link the veteran's current low 
back disorder to his alleged inservice back surgery.  

The "function of the requirement that a claimant establish 
that a claim is well grounded is, with regard to claims that 
are potentially meritorious, to trigger the DVA's duty to 
assist, and, conversely, to avoid triggering the duty to 
assist for claims that are totally lacking in merit.  This 
function dictates that the threshold for the standard, the 
claimant's burden of persuasion, be low, as a high threshold 
risks the elimination of potentially meritorious claims, 
which would undermine the entire veteran-friendly nature of 
the veterans claim system."  Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  "A well grounded claim need only be 
'plausible' or 'capable of substantiation,' and that '[s]uch 
a claim need not be conclusive but only possible.' "  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

B.  Merits Analysis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran claims that he injured his back during service 
and that he required back surgery during service in 1942.  He 
also indicates treatment at a VA medical center (VAMC) from 
1978 to 1991 during which time he reports having a second 
back surgery in 1989.  He has reported having a final back 
operation in 1994.  The veteran has not indicated that any 
medical records exist for the period from 1942 to 1978 which 
would support his claim.

The RO has attempted on numerous occasions to retrieve the 
veteran's service medical records.  However, the National 
Personnel Records Center (NPRC) reported that the veteran's 
service medical records were destroyed by fire and are 
unavailable.  A search for alternate service medical records 
revealed a single sick call report.  This report reveals that 
the veteran reported to sick call on June 9, 1942.  He was 
discharged to duty the same day.  There is no indication of 
the ailment which caused the veteran to report for medical 
treatment.  

The RO has obtained a photocopy of the veteran's discharge 
papers.  These reveal that the veteran served from August 
1941 to October 1942 for a period of one year and 29 days.  
The veteran was discharged by reason of minority.  That is, 
it was discovered that the veteran was only 16 years and 4 
months old when he entered service.  The discharge records 
also specifically indicate:  "Physical condition when 
discharged:  Good."

In July 1998 the veteran submitted two lay statements in 
support of his claim.  The first statement is from the 
veteran's wife.  It indicates that she married the veteran in 
July 1946.  The Board notes that this is approximately 4 
years after the veteran separated from service.  This letter 
also states "I remember the scar from his operation while in 
the Air Force in 1941-42."  The second is from the veteran's 
sister and states that the veteran "was in the armed forces 
in the year of 1941 and 1942.  At that time he had surgery on 
his back while being stationed at Shepard Field in Wichita 
Falls, Texas."  

In August 1998 the veteran submitted a letter from a private 
chiropractor.  The letter states that "I have been asked to 
give an opinion related to [the veteran] and a back surgery 
that he received while in service.  It appears that his file 
has been lost and the Veterans office has no record of his 
surgery (s).  After doing an examination on [the veteran], it 
is my opinion that he has had a number of surgeries over the 
years.  There is evidence of a very old scar in the soft 
tissue of the lumbar spine.  Although I could not give an 
exact date for the surgery, I can state that it is very 
probable that he did have spinal surgery while in the 
military."  

The RO obtained the veteran's VA medical treatment records 
from 1978 until present.  A November 1979 medical history 
specifically noted the veteran's prior surgeries which 
included prior fractures of the left ankle and heel in the 
1970s.  However, there is no indication of any back surgery 
during service in the 1940s.  During a January 1983 neurology 
consultation the veteran reported having "low back pain off 
and on for 40 years."  

In May 1987 the veteran again sought treatment for low back 
pain.  The VA treatment record notes that the veteran 
reported a "long history of back pain but has become worse 
in past year."  Radiology examination revealed arthritis and 
degenerative disc disease of the lumbosacral spine.  A full 
orthopedic examination of the veteran's low back was 
conducted.  Specifically this report indicates "on palpation 
there is mild tenderness in the lumbosacral area."  This 
medical record provides critical information related to the 
veteran's claim.  First, the veteran did not report any 
history of prior back surgery during service.  Second, and 
most important, is that the examining physician did not note 
the presence of any scar, surgical or otherwise, in the area 
of the veteran's lumbosacral spine.  As noted above, this 
area was tested with palpation, yet no scar was noted.  This 
record provides very strong evidence that prior to May 1987 
there was no scar in the region of the veteran's lumbar 
spine.  This fact casts very strong doubt on the veteran's, 
and his wife's, assertions of inservice back surgery with a 
residual scar.  The evidence also specifically discredits the 
1998 chiropractor's opinion; this opinion noted a "very old 
scar" and related it to surgery in the 1940s.  However as of 
1987 there was no objective evidence of a scar.  Moreover, 
the veteran did have lumbar spine surgery in 1989 and 1994.  
The Chiropractor noted only a single scar.  As such, the 
Board must assume that surgical incision was made in the same 
place for these two surgeries.  The "very old scar" that 
the chiropractor allegedly identifies was clearly reopened in 
1989 and 1994.

VA medical records do confirm that the veteran was diagnosed 
with spinal stenosis in 1988 and that he required back 
surgery, a laminectomy, in January 1989.  It is interesting 
to note that the records relating to treatment up to and 
including this surgery report a history of recent injuries to 
the low back dating from approximately 1985.  There is no 
indication in any of these records of a history of remote 
injury, or of back surgery, during service.  

Private hospital records confirm a second instance lumbar 
spine surgery in 1994.  The medical history reported on the 
surgical report notes only a single prior back surgery.  

In June 1997 a VA examination of the veteran was conducted.  
The veteran reported having a low back injury during service 
and having lumbar disc surgery during service.  The examining 
physician noted a history of fractures of the left heel, and 
ankle.  The Board notes that these are documented in the VA 
medical treatment records obtained by the RO and that these 
injuries occurred years after service.  The veteran reported 
having chronic low back pain.  On physical examination the 
veteran's let leg was noted to be 1/2 inch shorter than his 
right leg.  A 13 centimeter surgical scar was noted over the 
lumbar area.  The veteran's back was non-tender to palpation.  
Range of motion testing of the lumbar spine revealed 
limitation of motion and pain on motion.  

The Board understands the inherent difficulty with this 
claim.  The veteran's service medical records have been 
destroyed and are unavailable.  However, the RO has attempted 
to obtain alternate service medical records.  Moreover, the 
RO has obtained a considerable volume of VA medical treatment 
records dating from 1978 to the present.  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The evidence is against the veteran's claim.  The veteran 
claims that he injured his back during service and that he 
had back surgery during service in 1942.  The service records 
available reveal that the veteran served only a year because 
he was discharged for being a minor on entry.  He was 
described as being in good physical condition o separation.  

The veteran has not indicated that any medical evidence 
exists prior to the 1978 VA records which would support his 
claim.  The VA medical treatment records clearly reveal that 
the veteran's reports of back pain seem to date to injuries 
sustained in the mid-1980s.  There is no medical evidence of 
a scar prior to the 1989 surgery.  Specifically, the May 1987 
VA consultation did not note any such scar even though lumbar 
spine examination, with palpation, was conducted.  We also 
note that the first instance noted in medical records where 
the veteran reported having back surgery during service was 
in 1997 and was coincident with the veteran's claim for 
service connection.  

The veteran would have the Board believe that he suffered a 
back injury during service that was serious enough to require 
back surgery.  Then he separated from service after only one 
year, in good physical condition.  He then went on and was 
gainfully employed for over 4 decades without any medical 
documentation of complaints of, or treatment for, low back 
pain.  When the veteran began having low back pain in the 
1980s, the medical evidence of record indicates recent 
injuries to the back.  Specifically, during initial treatment 
for his low back pain in the 1980s the veteran did not report 
a history of back injury or back surgery during service.  He 
did not report any such history until he filed a claim in 
1997.  The May 1987 VA consultation refutes the veteran's 
allegations of prior low back surgery as none was reported 
and no scar was noted.  When the claim is considered on the 
merits, the Board finds the veteran's assertions to lack 
credibility in light of the competent medical evidence of 
record.  The evidence of record reveals that the veteran 
injured his back in the 1980s and that he has had only the 
two lumbar spine surgeries subsequent to service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  

II.  TDIU

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disabilities." 38 C.F.R. § 
4.16(a) (1999) (emphasis added).  In the present case the 
veteran is not service-connected for any disability and as 
such he is not eligible for a TDIU evaluation. 

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994). Accordingly, the 
veteran's claim for a total rating for compensation on the 
basis of individual unemployability must be denied.


ORDER

Service connection for a low back disorder is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 

